J-A12033-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    JOHN J. VOIT                               :
                                               :
                       Appellant               :   No. 1248 WDA 2019


         Appeal from the Judgment of Sentence Entered June 13, 2019,
              In the Court of Common Pleas of Allegheny County,
             Criminal Division at No(s): CP-02-CR-0005607-2018.

BEFORE:      KUNSELMAN, J., KING, J., and COLINS, J.*

MEMORANDUM BY KUNSELMAN, J.:                       FILED SEPTEMBER 11, 2020

        John J. Voit appeals from the judgment of sentence imposed following

his conviction of simple assault and harassment.1 We affirm.

        On April 7, 2018, Voit was involved in an altercation with his sister, Laurie

Craig, and her husband, Glenn Craig, at their marital residence. Following the

incident, Voit was arrested and charged with the above offenses. The matter

proceeded to a jury trial. The trial court summarized the relevant testimony

and evidence adduced at trial as follows:

              [Voit] had been living with his sister, Laurie Craig, and her
        husband, Glenn, in their marital home since October 13, 2014. In
        lieu of paying rent, [Voit] would contribute to the household by
        cleaning and performing various other tasks around the home.

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1   See 18 Pa.C.S.A. §§ 2701(a)(1), 2709(a)(1).
J-A12033-20


            In the months leading up to the April 7, 2018 incident, the
     relationship between [Voit] and his sister became strained. [Voit]
     was experiencing money problems and had repeatedly asked to
     “borrow” money from Mrs. Craig and her husband. However,
     when [Voit] asked if he could borrow more money on March 30,
     2018, Mrs. Craig apologized, telling [Voit] that she and her
     husband could not give him any more money at that time.

            The next day, on March 31, 2018, [Voit] again asked his
     sister for money. Mrs. Craig told [Voit], “No I’m sorry. We cannot
     give you any more money at this time. You’re welcome to live
     here, stay here, we’ll provide you with food, [and a] home. . . .
     We just can’t give you any more money.” For the next week,
     things grew “very tense in the home.” [Voit] stopped doing his
     chores, became “more moody,” and stopped speaking to the
     Craigs.

           At approximately 2:00 p.m. on April 7, 2018, an argument
     began between [Voit] and his sister when Mrs. Craig questioned
     whether he was planning to continue vacuuming, cleaning, and
     doing his normal chores around the house. [Voit] told Mrs. Craig
     that he would “still clean his room and his bathroom and vacuum
     the family room, but he wasn’t doing anything extra.” Mrs. Craig
     told [Voit] that she did not think that was fair, and [Voit]
     responded by telling her that he did not “give a shit anymore.”

            [Voit] proceeded to start the vacuum cleaner, but Mrs.
     Craig, wanting to finish their conversation, unplugged it. She
     informed [Voit] that their current living arrangement was no
     longer viable and that she would help pay for an apartment for
     him to move into. In response, [Voit] told his sister to “go blow
     it out your fat ass,” as he walked away from her. Mrs. Craig
     retorted with, “go blow it out of your fat ass and for once in my
     life your ass is fatter than mine.” [Voit] then told her to “shut the
     H up.”

           At that very moment, Mrs. Craig’s husband Glenn, came
     home and heard [Voit] swear at his wife. Mr. Craig told [Voit],
     “Don’t talk to her like that.” [Voit] responded, “That’s it. I’m
     going to get you,” and he came towards Mr. Craig with his fist
     raised over his head in a striking motion. Mr. Craig told [Voit] to
     “get out” of his house, which made [Voit] angry. [Voit] then
     raised his fist and came after Mr. Craig. Mrs. Craig recalled that
     she and her husband were “scared” and that they believed that

                                     -2-
J-A12033-20


     [Voit] was going to hurt them. They had “felt it coming all week”
     with the way that [Voit] had been acting.

            As [Voit] was making his way towards Mr. Craig, Mrs. Craig
     ran to call the police. [Voit] threw a punch at Mr. Craig, but he
     missed because Mr. Craig was able to move out of the way. Mrs.
     Craig heard “a thud against the hall wall,” but she did not see what
     happened at that time. When she came around the corner and
     saw her husband running away from [Voit] down the hall, she saw
     that [Voit] was still pursuing him with his fist raised. At this point,
     [Voit] struck Mrs. Craig twice in the face - first punching her above
     her right eye and then upper-cutting her with his right hand to her
     left chin.

           After Mrs. Craig suffered the two blows to the face, she
     crawled under the kitchen table with the phone still in her hand.
     Mr. Craig saw what had happened to his wife and tried to lure
     [Voit] away from her. [Voit] followed Mr. Craig out onto the back
     deck, throwing a “big metal chair” at Mr. Craig as he jumped off
     of the deck.

            Mrs. Craig was also able to call 911 for help when [Voit] ran
     after her husband. Officers from the Northern Regional Police
     Department arrived shortly thereafter.            Officer [Jennifer]
     Abbondanza “immediately notice[d] the swelling that was above
     Laurie’s right eye” and “some swelling on her left chin.” The
     officers took witness statements and photographed her injuries.
     [Voit] was not observed to have any injuries, and he denied hitting
     his sister.

           Following the investigation conducted at the home, [Voit]
     was taken into custody. Mrs. Craig went to the hospital four (4)
     days after she was assaulted due to the extent of swelling around
     her eye. She had “big pockets of blood” on the side of her face,
     and the bruising under her eyes was visible until September of
     that year. Through photographs, she documented her injuries and
     the progression of those injuries over time. Those photographs
     were admitted as Commonwealth Exhibits One (1) through Four
     (4) at trial.

Trial Court Opinion, 11/1/19, at 4-8 (citations to the record and footnotes

omitted).


                                      -3-
J-A12033-20


      At the conclusion of trial, the jury convicted Voit of both charges. On

June 13, 2019, the trial court sentenced Voit to two years of probation for

simple assault, with no further penalty for harassment. The trial court also

ordered Voit to undergo drug and alcohol and mental health evaluations, and

attend anger management classes.

      Voit filed a timely post-sentence motion asserting that the verdict was

against the weight of the evidence. Following a hearing, the trial court denied

the motion. Thereafter, Voit filed a timely notice of appeal. Both Voit and the

trial court complied with Pa.R.A.P. 1925.

      Voit raises the following issues for our review:

      1. Did the trial court err in giving a jury instruction which
         improperly lowered the Commonwealth’s necessary burden of
         proof on the concept of “reasonable doubt?”

      2. Did the trial court err in denying the post-sentence motion
         because the guilty verdict was contrary to the weight of the
         evidence provided?

Voit’s Brief at 7.

      In his first issue, Voit challenges the trial court’s instructions to the jury.

Our standard of review in assessing a trial court’s jury instructions is as follows:

             When evaluating the propriety of jury instructions, this Court
      will look to the instructions as a whole, and not simply isolated
      portions, to determine if the instructions were improper. A trial
      court has broad discretion in phrasing its instructions, and may
      choose its own wording so long as the law is clearly, adequately,
      and accurately presented to the jury for its consideration. Only
      where there is an abuse of discretion or an inaccurate statement
      of the law is there reversible error.




                                       -4-
J-A12033-20


Commonwealth v. Miller, 172 A.3d 632, 645 (Pa. Super. 2017) (quotation

marks and citations omitted).

      Voit challenges the court’s denial of his objection at trial to the use of an

example when instructing the jury on reasonable doubt. Prior to the jury’s

deliberations, the court recited the standard instruction on reasonable doubt

set forth in § 701 of the Pennsylvania Suggested Standard Criminal Jury

Instructions, and then provided to the jurors an illustration to assist them in

understanding that legal concept. The trial court stated:

            While the Commonwealth has the burden of proving the
      defendant guilty beyond a reasonable doubt, this does not mean
      that the Commonwealth must prove its case beyond all doubt or to
      a mathematical certainty.      Nor must the Commonwealth
      demonstrate the complete impossibility of innocence.

            I’ve used the term reasonable doubt several times now and
      certainly counsel has, as well. I will now define that term for you.
      A reasonable doubt is the kind of doubt that would cause a
      reasonably careful and sensible person to pause or hesitate before
      acting in a matter of importance in his or her own affairs.

            In other words, in order to find the defendant guilty, you
      must be convinced of his guilt to the same degree as you would be
      convinced about a matter of importance in your own life in which
      you would act with confidence and without restraint or hesitation.

            A reasonable doubt must be a real doubt. It may not be an
      imagined one nor may it be a doubt merely manufactured in order
      to avoid carrying out an unpleasant duty. We must all recognize
      that sometimes simply out of fear of making an important decision,
      we may imagine doubts that are based on virtually anything. It is
      important and, in fact, vital that you make sure that doubts that
      you allow to affect your decision about whether this defendant has
      been proven guilty or is not guilty are based on fact and reason.

            A lot of times that definition doesn’t do it for everybody. So
      I do try to give you a very simple explanation or example. It is

                                      -5-
J-A12033-20


      certainly a simple explanation or example. It’s not something
      you’re going to find in the criminal division. But just to give you
      an idea.

            Let’s say I’m going on a trip to see my in-laws, and I have
      to take a flight so I have to get to the airport. I don’t know about
      you, but I absolutely detest ironing. So what I do is I put my
      clothes in the dryer and put them on that fluff cycle and . . . fluff
      them back and forth and put them on a hanger and that’s good.

             But I’m going to see the in-laws. You know that’s not going
      to work. So I have to iron my clothes. I’m not used to doing that
      very often. As I’m heading down the Parkway, a thought pops into
      my mind. Did I turn off the iron, because I'm not used to having
      it out. If I think, well, maybe I did and maybe I didn’t, and I think,
      well, I remember pulling out the plug and I head to the airport,
      then I don’t have a reasonable doubt that I left the iron on.

            If I turn around to go back to my house and check, but only
      because I want to miss the only available flight to the in-laws,
      again, I don’t have a reasonable doubt.        I have a simply
      manufactured doubt in order to avoid an unpleasant duty.

            If, however, I’m truly not sure and I go back through my day
      and I think, “I remember going past the kitchen counter. Did I pull
      the plug? And I’m really not sure at that point whether or not I
      turned off that iron.” And if I pull off on the side of the road to call
      a family member or a neighbor with a key to go check for me or if
      I loop back around and go home, then I do have a reasonable
      doubt.

            To summarize, you may not find the defendant guilty based
      on the mere suspicion of guilt. The Commonwealth has the burden
      of proving the defendant guilty beyond a reasonable doubt. If the
      Commonwealth meets that burden, the defendant is no longer
      presumed to be innocent and you should find him guilty.

           On the other hand, if the Commonwealth does not meet its
      burden, then you must find the defendant not guilty.

N.T. Trial, 1/31/19, at 41-45.




                                       -6-
J-A12033-20


       Voit argues that the example used by the trial court, “Did I leave the iron

on?” is problematic.        First, he asserts, “the use of a mundane, slightly

insignificant example, when compared to the momentous consequence of a

defendant losing his liberty by being sent to prison, understates the gravity of

the situation involved.”2 Voit’s Brief at 24. Voit argues that “[t]his, in turn,

reduces the standard of proof from ‘beyond a reasonable doubt,’ equating the

burden here more closely to the standard used in civil cases, proof by a

preponderance of the evidence.” Id.

       Voit further argues that leaving an iron plugged in when you’re not home

might be dangerous, but it also might not, since most irons and other

appliances will turn themselves off when not in use. Voit additionally points

out that mistakenly leaving an appliance on is also something that happens

every day in many households, but is not a matter of great importance or a

matter of life and liberty. Id. at 26. Thus, Voit maintains that the instruction

provided could permit jurors to find a defendant guilty based upon evidence

that is less than the required “beyond a reasonable doubt” standard. Id. at

27.

       Voit additionally claims that the iron example focuses more on the

memory of the juror than on anything else. Id. at 28. He asserts that “a jury

is tasked with much more than just remembering trial testimony during


____________________________________________


2Notably, Voit received a probationary sentence, and no jail or prison time was
imposed by the trial court at sentencing.

                                           -7-
J-A12033-20


deliberations – there must be a critical evaluation of the testimony and

consideration of the totality of the circumstances presented.” Id. Voit argues

that jurors are encouraged to discuss their evaluation of the evidence

presented with each other before finding that a criminal charge was proven

beyond a reasonable doubt. Id. He claims that, “[i]nstead of a consideration

of factors like the testimony and exhibits presented at trial, and the legal

definitions given by the judge, the jury thinks back to whether they remember

pulling the plug of the iron out of the socket.” Id.

      The trial court considered Voit’s first issue and determined that it lacks

merit. It reasoned as follows:

            The illustration used was straight-forward, relatable to the
      average juror, and was a clear and accurate statement of the law
      when read with the remainder of the charge.                     See
      Commonwealth v. Jones, 858 A.2d 1198, 1203 (Pa. Super.
      2004). With respect to the argument that the example was
      improper “because it fails to indicate reflection on a decision of
      great importance to one’s life,” the court simply notes that courts
      have upheld reasonable doubt examples that relate to simple acts
      of crossing the street, Jones, supra, at 1203, and sending
      children to private school, Commonwealth v. Fisher, 813 A.2d
      761 (Pa. 2002). Just like the act of crossing a busy street, the act
      of deciding whether to turn around and check on an appliance that
      could cause a house fire is an important matter in one’s life and
      was simple for the jury to understand.

             Moreover, the court did not encourage the jury to solely
      employ their memory in making any such determination. Rather,
      it specifically pointed to the use of evidence (ex. “I unplugged the
      iron”) in determining, whether there was reasonable doubt to turn
      around. In any event, the court notes that jurors must always
      employ their memories to some degree when deliberating, since
      their recall of the evidence facilitates the deliberation process. The
      court further notes that the example also served to highlight the
      difference between a manufactured doubt and a sincere doubt.

                                      -8-
J-A12033-20


      When read alongside the instructions as a whole, the analogy fairly
      and accurately explained the law, and it offered clarity to the jury.
      As such, this court did not abuse its discretion in denying that
      objection to the charge.

Trial Court Opinion, 11/1/19, at 17-18.

      A trial court has broad discretion in phrasing its instructions, and may

choose its own wording so long as the law is clearly, adequately, and accurately

presented to the jury for its consideration. See Miller, 172 A.3d at 645. That

the trial court chose to use a real-life example does not, on its own, entitle Voit

to relief. As our Supreme Court has explained “[m]any trial judges employ

concrete illustrations to help make clear to the jury what the issues are which

the jury is to decide and how to apply legal principles to the facts so as to reach

a just verdict.” Commonwealth v. Malone, 47 A.2d 445, 448 (Pa. 1946).

Pennsylvania courts have upheld verdicts of guilt resulting from trials wherein

the court used real-life examples to explain the concept of reasonable doubt.

See Jones, 858 A.2d at 1201 (affirming judgment of sentence where trial

court attempted to clarify reasonable doubt by providing an example that dealt

with the decision to cross the street at noon, when traffic was heavy, as

opposed to midnight, when there would be little to no traffic); see also Fisher,

813 A.2d at 769-70 (holding that jury instruction on reasonable doubt which

included an illustration regarding a decision as to whether to send a child to

private school in order provided an accurate statement of the law when read

as a whole); Commonwealth v. White, 424 A.2d 1296 (Pa. 1981) (holding

that illustration in charge offered clarity to the jury); Commonwealth v.

                                       -9-
J-A12033-20


Hobson, 398 A.2d 1364 (Pa. 1979) (holding that charge with illustration, when

read as a whole, did not prejudice defendant); Commonwealth v. Fuller, 579

A.2d 879 (Pa. Super 1990) (holding that illustrating concepts of “intentional,”

“knowing,” and “reckless” to the jury were not prejudicial when entire charge

read as a whole).3

       Here, Voit is not entitled to relief unless he can establish that the trial

court abused its discretion or provided an inaccurate statement of the law. We

decline to find that the trial court abused its discretion or committed error when

it provided the jury with an illustration of reasonable doubt. We find no fault

with the iron example itself. It was straightforward and easily understandable.

Every juror can relate to the concern caused by an uncertainty as to whether

an appliance was left on in a residence that could potentially cause a fire.

       Moreover, as noted previously, when evaluating the propriety of jury

instructions, this Court will look to the instructions as a whole, and not simply

isolated portions, to determine if the instructions were improper. See Miller,

172 A.3d at 645.       In the instant case, the trial court recited the standard

instruction on reasonable doubt set forth in § 701 of the Pennsylvania

Suggested Standard Criminal Jury Instructions prior to providing the jury with

the iron example.       Voit concedes that the standard instruction provided an


____________________________________________


3 Notably, Voit’s counsel used a real-life example himself during his closing
argument to the jury in an effort to explain the concept of reasonable doubt,
using an illustration of the decision by him and his wife as to whether to buy a
house with cracked ceilings and floorboards. See N.T., 1/31/19, at 21-24.

                                           - 10 -
J-A12033-20


accurate statement of the law, and that it may be sufficient to instruct jurors

on the standard of proof required by the Constitution prior to a guilty verdict.

See Voit’s Brief at 19, 31. Voit additionally points to numerous portions of the

trial court’s instructions which he regards as correct statements of the law, and

claims that those instructions, if followed by the jury, would enable the jury to

reach a reasoned conclusion about guilt or innocence.4 See id. at 28-30. In

our view, when the iron example is read with the remainder of the charge, we

find that the charge, as a whole, is a clear and accurate statement of the law

that does not afford Voit grounds for reversal of his judgment and sentence.

Thus, his first issue warrants no relief.

       In his second issue, Voit challenges the weight of the evidence supporting

his guilty verdicts. The following legal principles apply when a challenge to the

weight of the evidence supporting a conviction is presented to the trial court:

              A motion for new trial on the grounds that the verdict is
       contrary to the weight of the evidence, concedes that there is
       sufficient evidence to sustain the verdict. Thus, the trial court is
       under no obligation to view the evidence in the light most favorable
       to the verdict winner. An allegation that the verdict is against the
       weight of the evidence is addressed to the discretion of the trial
       court. A new trial should not be granted because of a mere conflict
       in the testimony or because the judge on the same facts would
       have arrived at a different conclusion. A trial judge must do more
       than reassess the credibility of the witnesses and allege that he
       would not have assented to the verdict if he were a juror. Trial
       judges, in reviewing a claim that the verdict is against the weight
       of the evidence do not sit as the thirteenth juror. Rather, the role
____________________________________________


4 Importantly, the law presumes that juries follow the court’s instructions as to
the applicable law. See Commonwealth v. Hawkins, 701 A.2d 492, 503
(Pa. 1997).

                                           - 11 -
J-A12033-20


      of the trial judge is to determine that “notwithstanding all the facts,
      certain facts are so clearly of greater weight that to ignore them or
      to give them equal weight with all the facts is to deny justice.”

Commonwealth v. Widmer, 744 A.2d 745, 751-52 (Pa. 2000) (citations,

footnotes and quotation marks omitted, emphasis added).

      An appellate court’s standard of review when presented with a weight of

the evidence claim is distinct from the standard of review applied by the trial

court:

             Appellate review of a weight claim is a review of the exercise
      of discretion, not of the underlying question of whether the verdict
      is against the weight of the evidence. Because the trial judge has
      had the opportunity to hear and see the evidence presented, an
      appellate court will give the gravest consideration to the findings
      and reasons advanced by the trial judge when reviewing a trial
      court’s determination that the verdict is against the weight of the
      evidence. One of the least assailable reasons for granting or
      denying a new trial is the lower court’s conviction that the verdict
      was or was not against the weight of the evidence and that a new
      trial should be granted in the interest of justice.

Commonwealth v. Clay, 64 A.3d 1049, 1055 (Pa. 2013) (emphasis in

original, internal citations omitted). The finder of fact is the exclusive judge of

the weight of the evidence as the fact finder is free to believe all, part, or none

of the evidence presented and determines the credibility of the witnesses.

Commonwealth v. Boyd, 73 A.3d 1269, 1274 (Pa. Super. 2013) (en banc).

      Here, Voit was convicted of simple assault and harassment. A person is

guilty of assault if he or she “attempts to cause or intentionally, knowingly or

recklessly causes bodily injury to another[.]”      18 Pa.C.S.A. § 2701(a)(1).

“Bodily injury” is defined as “[i]mpairment of physical condition or substantial


                                      - 12 -
J-A12033-20


pain.” Id. §2301. “A person commits an attempt when, with intent to commit

a specific crime, he does any act which constitutes a substantial step toward

the commission of that crime.” Id. § 901(a).

      “A person commits the crime of harassment when, with intent to harass,

annoy or alarm another, the person: . . . strikes, shoves, kicks or otherwise

subjects the other person to physical contact, or attempts or threatens to do

the same[.]” Id. § 2709(a)(1).

      With respect to his simple assault conviction, Voit argues that the crimes

code “is not envisioned to prevent temporary hurts resulting from trivial

contacts which are a customary part of modern day living.” Voit’s Brief at 36-

37. He claims that “[p]etty slaps, kicks and shoves do not amount to bodily

injury.” Id. at 37. He further claims that he testified that he did not punch or

attempt to punch his sister, though he admits that they all fought each other.

With respect to his sister’s black eye, Voit testified that it must have been

caused when Glenn fell on top of Laurie during the disagreement. Finally, Voit

contends that he suffered no injuries to his hands during the incident, which

would logically have occurred if he had punched his sister.

      In regards to his harassment conviction, Voit asserts that no evidence

was presented to show that he had an intent to harass, annoy, or alarm

anyone.   Rather, he maintains that “there was a family squabble in which

[they] all over-reacted in the heat of the moment.”      Voit’s Brief at 38.   In




                                     - 13 -
J-A12033-20


reference to his own actions, Voit claims that “[h]e was merely letting off steam

in a normal family argument.” Id.

      The trial court considered Voit’s weight of the evidence challenge and

determined that it lacked merit. The trial court reasoned as follows:

             This court did not abuse its discretion in denying [Voit’s]
      post-sentence motion because the verdict was not against the
      weight of the evidence. This court presided over the jury trial in
      this case, and this court’s conscience was not at all shocked by the
      guilty verdict that was rendered. Simply put, the Commonwealth
      presented the testimony of three (3) witnesses whom the jury
      found to be credible. Through that witness testimony, it was
      established that [Voit] punched his sister in the face not once, but
      twice, in the middle of an argument about housework. As noted,
      the injuries sustained by Mrs. Craig were readily observable to law
      enforcement and were documented through photographs that were
      shown to and considered by the jury.

             While [Voit] took the stand and provided a different account
      of events, the jury clearly rejected his version of what transpired.
      In sum, [Voit] agreed that the verbal argument that took place on
      April 7, 2018 related to chores, but he claimed that his sister was
      the one who became upset first. [Voit] claimed that his sister
      hovered over him and said, “no more car, no more food, no place
      to stay,” which left him “stunned.” [Voit] then claimed that his
      “buttons” got pushed when his sister said, “obviously you don't
      want to live here anymore.” [Voit] made a fat-shaming comment
      to his sister, and she retorted with a similar comment.

             [Voit] testified that Mr. Craig came home at that point and
      immediately told him he had to leave. [Voit] claimed that a
      shoving, pushing, and kicking match then ensued between him and
      Mr. Craig and that his sister joined in the altercation. [Voit]
      testified that “[a]ll actors [had] their hands on each other” during
      this shoving match and that he was trying to defend himself. [Voit]
      denied ever punching his sister and theorized that she sustained
      her injuries when her husband fell on top of her in the kitchen
      during the scuffle.

            Based on [Voit’s] tone and demeanor, and considering the
      actual substance of his testimony, this court had little trouble

                                     - 14 -
J-A12033-20


      understanding why the jury rejected his version of events. This
      court studied [Voit] as he testified and it is no mystery why the
      jury did not find him to be credible. [Voit] came across as
      combative, and his version of events did not carry the “ring of
      truth.” The jury also likely discredited his testimony because it
      was inconsistent with, and unsupported by, other evidence in the
      record, and offended one’s common sense. As Officer Abbondanza
      testified during rebuttal, the version of events that [Voit] testified
      to at trial was never relayed to her when she was investigating the
      incident

             [Voit’s] challenge to the weight of the evidence is, at its core,
      an invitation for the appellate court to reweigh the evidence and
      second guess the credibility determinations that were made by the
      jury in this case. The reviewing court respectfully should decline
      to accept such an invitation because it was the function of . . . the
      finder of fact to evaluate the evidence and determine the weight it
      should be given. There were no facts in this case that were so
      clearly of greater weight that to ignore them or to give them equal
      weight with all the facts is to deny justice. To the contrary, the
      weight of the evidence was squarely against [Voit] and this court
      respectfully requests that his conviction be upheld on appeal.

Trial Court Opinion, 11/1/19, at 11-14 (citations to the record, quotation

marks, parentheses, emphasis, and legal citations omitted).

      In the instant matter, the jury, as finder of fact, was the exclusive judge

of the weight of the evidence, and was free to believe all, part, or none of the

self-serving testimony provided by Voit. Boyd, 73 A.3d at 1274. The jury was

also tasked with determining the credibility of the witnesses, and was free to

find Voit non-credible. Id. Finally, because the trial judge presided over Voit’s

trial and had the opportunity to hear and see the evidence presented, and to

observe Voit’s courtroom demeanor, we give the gravest consideration to the

findings and reasons advanced by the trial judge. See Clay, supra. As we




                                      - 15 -
J-A12033-20


discern no abuse of discretion by the trial court in rejecting Voit’s weight

challenge, Voit’s second issue merits no relief.5

       Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/11/2020




____________________________________________


5 While Voit additionally claims that there was no proof of certain elements of
his crimes, a claim that the verdict is contrary to the weight of the evidence,
concedes that there is sufficient evidence to sustain the verdict, including each
element of every conviction. See Widmer, supra.

                                           - 16 -